Citation Nr: 0600035	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  97-29 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease to include as secondary to service-connected 
traumatic amputation of the left arm.

2.  Entitlement to an increased evaluation for traumatic 
amputation through the middle third of the left forearm, 
currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1944 until June 
1946 and from February 1948 to February 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans' Affairs (VA).  In that decision, the RO 
continued an evaluation of 70 percent disabling for residuals 
of traumatic amputation through the middle third left forearm 
and denied service connection for coronary artery disease, 
status post myocardial infarction.  A statement of the case 
issued in May 2003 rephrased the second issue as "service 
connection for coronary artery disease as secondary to the 
service-connected disability of amputation of the left 
forearm," following a statement from the veteran's 
representative received with the veteran's notice of 
disagreement in September 2002, and again denied service 
connection.

In October 2003 the Board remanded the veteran's claims of 
service connection for coronary artery disease to include as 
secondary to service-connected traumatic amputation of the 
left arm and an increased evaluation for traumatic amputation 
through the middle third of the left forearm to the RO for 
further development.  At the same time, the Board granted the 
veteran's claim for a 100 percent evaluation for post-
traumatic stress disorder and dismissed a claim for a total 
compensation rating based on individual unemployability.  
Those claims are no longer before the Board.  After the 
requested development was completed the RO denied service 
connection for coronary artery disease to include as 
secondary to service connected traumatic amputation of the 
left arm and an increased evaluation for traumatic amputation 
through the middle of the left forearm.  




FINDINGS OF FACT

1.  The veteran's coronary artery disease was not present 
during service or manifested within one year of separation 
from service, nor was it caused or aggravated by his service-
connected traumatic amputation of the left arm.

2.  The veteran's traumatic amputation through the middle 
third of the left forearm is not of the veteran's major arm 
and is not above the insertion of the deltoid.


CONCLUSIONS OF LAW

1.  Coronary artery disease claimed as being secondary to 
traumatic amputation of the left arm, was not incurred or 
aggravated during the veteran's service and was not 
proximately due to or the result of service connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2005).

2.  The criteria for a disability rating higher than 70 
percent for traumatic amputation through the middle third of 
the left forearm have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 5123 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran asserts that coronary artery disease was caused 
or aggravated by his service-connected traumatic amputation 
of the left forearm.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

Service connection may also be granted for a "[d]isability 
which is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a); Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In addition, ischemic heart disease or other cardiovascular 
disease developing in a veteran who has a service-connected 
amputation of one lower extremity at or above the knee or 
service-connected amputations of both lower extremities at or 
above the ankles, shall be held to the proximate result of 
the service-connected amputation or amputations.  38 C.F.R. § 
3.310(b).

Finally, certain chronic diseases, including cardiovascular-
renal disease, including hypertension, may be presumed to 
have been incurred during service if the specified disease 
becomes disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the appellant's 
claims folder regarding the veteran's claim for service 
connection or coronary artery disease to include as secondary 
to traumatic amputation through the middle third of the left 
forearm, which includes, but is not limited to:  prior rating 
decisions; the appellant's contentions; the appellant's 
service medical records; VA Amputation Residuals examination 
report dated in November 2001; a VA Heart examination report 
dated in February 2004; a VA medical examiner's opinion dated 
in September 2004; and numerous VA progress notes.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on his behalf.  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, regarding the veteran's claim for service connection 
for coronary artery disease, in particular as secondary to 
traumatic amputation of the left arm.

The veteran's service medical records show no in-service 
complaint, diagnosis or treatment of any cardiovascular 
disease.

A VA electrocardiogram taken in February 1978 showed 
nonspecific T-wave abnormalities.

The February 2004 VA Heart examination report showed that the 
veteran had his left arm blown off by a bazooka accidentally 
"in 1950."  The veteran said he had not worn his prosthesis 
much since he retired in 1981.  He had no complaints about 
his left arm and stump.  The veteran had a heart attack in 
December 1983 and an angioplasty in 1997.  He had a family 
history of heart disease.  A brother died of a heart attack 
at age 45, his father died of a heart attack at age 62.  The 
veteran had hypertension and smoked.  The examiner diagnosed 
the veteran with coronary artery disease.  The examiner also 
opined that there was no relationship between the veteran's 
coronary artery disease and amputation of the left lower arm 
and that the amputation of the left lower arm did not 
aggravate his coronary artery disease.  "Amputation of an 
extremity is not a risk factor for heart disease."

The September 2004 VA examiner opinion showed that the 
examiner reviewed the veteran's C-file.  The examiner noted 
that the veteran had his upper extremity amputated.  The 
examiner's search of the medical literature did not reveal 
that traumatic amputation could cause ischemic heart disease.  
Therefore, it was the examiner's opinion that the veteran's 
left forearm traumatic amputation was not etiologically 
linked to his ischemic heart disease.

The Board finds that service connection for coronary artery 
disease is not warranted on a direct or presumptive basis.  
There is no record of any in-service complaint, diagnosis or 
treatment of coronary artery disease.  There is also no 
manifestation of coronary artery disease within the one year 
presumptive period.  The earliest possible evidence of 
coronary artery disease is in a February 1978 VA 
electrocardiogram report that showed nonspecific T-wave 
abnormalities.  Even assuming, arguendo, that the nonspecific 
T-wave abnormalities were evidence of, or precursors to, the 
veteran's current condition, that symptomatology still began 
26 years after the veteran's separation from service.  This 
lengthy period without complaint or treatment is evidence 
that there has not been a continuity of symptomatology, and 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

The Board recognizes that the veteran has a current diagnosis 
of coronary artery disease.  However, the February 2004 VA 
Heart examination report and the September 2004 VA examiner 
opinion have stated that there is no relationship between the 
veteran's coronary artery disease and his service, including 
his service-connected traumatic amputation of the left arm.  
Service connection for the veteran's current coronary artery 
disease must therefore be denied on a direct basis because 
there is no evidence that it began in service and there is no 
medical nexus opinion that it was caused or aggravated by the 
veteran's service.

The Board finds that secondary service connection is also not 
warranted.  As was noted above, VA Heart examination report 
and a VA examiner opinion have stated that there is no 
relationship between the veteran's coronary artery disease 
and his service, including his service-connected traumatic 
amputation of the left arm.  The veteran argues that his 
condition is considered secondarily service connected due to 
38 C.F.R. § 3.310(b).  The regulation, however, applies only 
to amputation of the lower extremities.  The veteran's left 
arm, which was amputated below the elbow, is an upper 
extremity.  His amputation therefore does not satisfy the 
criteria necessary to link an amputation to heart disease.  
See 38 C.F.R. § 3.310(b).  As such, because the coronary 
artery disease has not been shown to be related to his 
service-connected traumatic amputation of the left arm, his 
claim for service connection must be denied on a secondary 
basis.

The Board has considered the veteran's lay statements.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  
Accordingly, the veteran's claim for service connection for 
coronary artery disease to include as secondary to service-
connected traumatic amputation of the left arm, must be 
denied.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for coronary artery disease to include as 
secondary to service-connected traumatic amputation of the 
left arm.  It follows that there is not such a balance of the 
positive evidence with the negative evidence to otherwise 
permit a favorable determination on this issue.  38 U.S.C.A. 
§ 5107(b).

II.  Increased Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).

Once again, the Board notes that it has reviewed all the 
evidence in the appellant's claims folder.  The evidence 
relating to the veteran's claim for an increased evaluation 
for service-connected traumatic amputation through the middle 
third of the left forearm includes, but is not limited to:  
prior rating decisions; the appellant's contentions; VA 
Amputation Residuals examination reports dated in October 
1998 and December 2001; and numerous VA progress notes.  The 
Board's analysis below will therefore focus specifically on 
what the evidence shows, or fails to show, regarding the 
veteran's claim for an increased evaluation for traumatic 
amputation through the middle third of the left forearm.

The veteran's traumatic amputation through the middle third 
of the left forearm is evaluated under 38 C.F.R. § 4.71a 
Diagnostic Code  (DC) 5123 (2005) and is currently evaluated 
as 70 percent disabling.  A 70 percent evaluation is 
warranted for amputation of the (minor) arm above the 
insertion of the pronator teres.  An 80 percent evaluation is 
warranted for amputation of the (major) arm above the 
insertion of the pronator teres.  See 38 C.F.R. § 4.71a DC 
5123.  An 80 percent evaluation is also warranted for 
amputation of the (minor) arm above the insertion of the 
deltoid.  See 38 C.F.R. § 4.71a DC 5121.

The June 1998 VA Amputation Residuals examination report 
showed that the veteran's "arm was blown off by a Bazooka, 
accidentally in 1950."  The veteran used a left arm 
prosthesis but he thought he had more chest pain when he used 
the left arm with the prosthesis which was "3 pounds more."  
The veteran was "not much incapacitated from the lower arm 
amputation" but did not do many household chores.  If the 
veteran thought about his amputated arm it felt like it was 
being stepped on.  When he was busy his arm did not bother 
him except for feeling pain in the stump and the joint when 
it rained.  The skin of the left upper extremity, especially 
the stump below the elbow, was cooler than the right arm.  
The skin was not discolored, there was no painful neuroma, 
and it was not sensitive to touch.  The left brachial pulse 
was not palpable.  The length of the stump was 5 centimeters 
and the end was below the attachment of the pronator teres.  
The biceps muscle was softer and smaller in circumference on 
the left upper arm than the right upper arm.  The examiner 
gave a diagnosis of residuals of amputation of the left lower 
arm.  The examiner further opined that the veteran had no 
functional impairment due to pain from the amputation.  His 
functional impairment was mostly from his coronary artery 
disease, i.e., chest pain on mild to moderate exertion and 
PTSD.  The weight of the veteran's prosthesis could 
contribute to a mild degree to his angina when painting 
because of its additional load to cardiac work.

The December 2001 VA Amputation Residuals examination report 
showed that the veteran's left lower arm was blown off "by a 
bazooka, accidentally, in 1950."  The veteran had no 
complaints about his left arm, except pain in the stump and 
joint when it rained.  He had an arm prosthesis but had not 
worn it because of the heat.  There was no pain in the stump 
and he had no phantom limb pain.  The stump measured 16 
inches from the olecranon to the end of the residual limb.  
The skin of the distal limb was cooler than the right lower 
arm.  It was not discolored, there was no painful lump, the 
scar was well healed, and it was not sensitive to touch.  The 
circumference of the forearm muscle below the elbow was 26 
centimeters, the right forearm was 36 centimeters.

A rating in excess of 70 percent disabling is therefore not 
warranted for traumatic amputation of the veterans left arm 
under Diagnostic Code 5123 because the veteran's left arm is 
not his major arm and it has not been contended otherwise.  A 
rating in excess of 70 percent disabling is also not 
warranted under DC 5121 because the veteran's left arm was 
not amputated above the insertion of the deltoid.  The 
deltoid muscle has its point of insertion as the deltoid 
tuberosity of the humerus.  See Dorland's Illustrated Medical 
Dictionary, 28th Edition, p. 1077.  In this case, the 
amputation is below the elbow without any evidence of 
involvement of the deltoid muscle.  As such, the criteria for 
a rating in excess of 70 percent under Diagnostic Codes 5123, 
5121 are not satisfied.

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

A higher evaluation is not warranted for functional loss.  
See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-205 (1995); VAGCOPPREC 9-98.  In this case, the VA 
examination reports regarding the left arm do not contain 
evidence of any symptoms that would support a higher rating 
on the basis of functional loss due to pain than would 
normally accompany an amputation.  In fact, the only pain the 
veteran has complained of was pain in the joint and the stump 
when it rained.  He also once reported feeling like his 
amputated arm was being stepped on if he thought about it, 
but when he was busy his arm did not bother him.  See VA 
Amputation Residuals examination report dated in October 
1998.  It is also worth noting that in December 2001 there 
was no pain in the stump and no phantom limb.  See VA 
Amputation Residuals examination report dated in December 
2001.  There is little or no medical evidence showing that 
the veteran has such symptoms as neurological impairment or 
incoordination in the left arm.  There is also no report of a 
loss of range of motion in the veteran's elbow.  Based on the 
foregoing, the Board finds that the evidence does not support 
a conclusion that veteran's traumatic amputation through the 
middle third of the left forearm more nearly approximates the 
criteria for an 80 percent rating under DC 5123, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the condition causes "marked" interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.  In this regard, it is further 
noted that the veteran is already rated at 100 percent for 
service connected disability.

In reaching this decision, the Board has considered the 
veteran's statements.  However, the Board finds that the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt rule is not for application in this 
case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in June 
2003 and January 2004 Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

With respect to element (4), the Board notes that the AMC's 
January 2004 letter contained a specific request that the 
appellant send treatment records pertinent to his claimed 
conditions to VA.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of a June 
2005 supplemental statement of the case (SSOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded a VA examination.  He has not referred to any 
other pertinent evidence that he wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to service connection for coronary artery disease 
to include as secondary to service-connected traumatic 
amputation of the left arm is denied.

Entitlement to an evaluation in excess of 70 percent 
disabling for traumatic amputation through the middle third 
of the left forearm is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


